               Case 20-11177-KBO              Doc 227        Filed 06/23/20        Page 1 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
AKORN, INC., et al.,1                                            ) Case No. 20-11177 (KBO)
                                                                 )
                                   Debtors.                      ) (Jointly Administered)
                                                                 )

                                      CERTIFICATE OF SERVICE

       I, Travis R. Buckingham, depose and say that I am employed by Kurtzman Carson
Consultants LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned
case.

       On June 17, 2020, at my direction and under my supervision, employees of KCC caused to
be served the following documents via Email upon the service list attached hereto as Exhibit A;
and via First Class mail upon the service list attached hereto as Exhibit B:

            Certification of Counsel Regarding Scheduling of Omnibus Hearing Date [Docket
             No. 184]

            Order Scheduling Omnibus Hearing Date [Docket No. 185]

        Furthermore, in accordance with Local Rule 5005-4(c)(ii), all eligible CM/ECF
participants were served via the Court’s CM/ECF system with true and correct copies of the
foregoing.

Dated: June 23, 2020
                                                                               /s/ Travis R. Buckingham
                                                                               Travis R. Buckingham
                                                                                KCC
                                                                                222 N Pacific Coast Hwy
                                                                                Suite 300
                                                                                El Segundo, CA 90245
                                                                                Tel 310.823.9000

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
    Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
    Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-
    Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
    Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
    Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
    60045.
Case 20-11177-KBO   Doc 227   Filed 06/23/20   Page 2 of 10




                    Exhibit A
                                      Case 20-11177-KBO              Doc 227          Filed 06/23/20               Page 3 of 10
                                                                             Exhibit A
                                                                      Core/2002 Service List
                                                                     Served via Electronic Mail



                    Description                                Creditor Name                    Creditor Notice Name                           Email

AK AG Office                                         Alaska Attorney General                 Attn Bankruptcy Department      attorney.general@alaska.gov
                                                                                             Kyle Templeton; Gabrielle       kyltempl@amazon.com;
Top 30                                               AMAZON.COM SERVICES INC                 Lewnes                          abboudg@amazon.com
                                                     AMERISOURCEBERGEN GLOBAL
Top 30                                               SERVICES                 Heather Odenwelder                             HOdenwelder@amerisourcebergen.com
Top 30                                               AMRI RENSSELAER INC      Steve Lichter                                  steve.lichter@amriglobal.com

AZ AG Office                                         Arizona Attorney General                Attn Bankruptcy Department      AGInfo@azag.gov

AR AG Office                                         Arkansas Attorney General               Attn Bankruptcy Department      oag@ArkansasAG.gov
Top 30                                               BERLIN PACKAGING LLC                    Andrew Berlin                   andrew.berlin@berlinpackaging.com
Counsel to United States Pharmacopeia                Blakeley LLP                            Scott E. Blakeley               SEB@BlakeleyLLP.com
Counsel to NSF Health Sciences, LLC                  Bodman PLC                              Ralph E. McDowell               rmcdowell@bodmanlaw.com
Counsel to McKesson Corporation, on behalf of
itself and Certain Corporate Affiliates and          Buchalter, a Professional
ClarusOne Sourcing Services LLP                      Corporation                             Jeffrey K. Garfinkle, Esq       jgarfinkle@buchalter.com
Top 30                                               CARDINAL HEALTH                         Kelli Jones                     kelli.jones@cardinalhealth.com

Top 30                                               CATALENT PHARMA SOLUTIONS               Shaun Tooker                    Shaun.Tooker@catalent.com
                                                     CLARUSONE SOURCING
Top 30                                               SERVICES LLP                            Sarah O Larson                  sarah.larson@clarusonesourcing.com

CT AG Office                                         Connecticut Attorney General            Attn Bankruptcy Department      attorney.general@ct.gov
Top 30                                               CVS Health Corporation                  Scott Griffin                   Scott.Griffin@CVSHealth.com
DE AG Office                                         Delaware Attorney General               Kathy Jennings                  attorney.general@state.de.us
DE DOJ                                               Delaware Dept of Justice                Attn Bankruptcy Dept            attorney.general@delaware.gov
                                                                                             Division of Corporations
DE Secretary of State                                Delaware Secretary of State             Franchise Tax                   dosdoc_bankruptcy@state.de.us
DE State Treasury                                    Delaware State Treasury                                                 statetreasurer@state.de.us
                                                     DEPARTMENT OF VETERANS
Top 30                                               AFFAIRS                                 Erik Boehmke                    ERIK.BOEHMKE@VA.GOV

DC AG Office                                         District of Columbia Attorney General   Attn Bankruptcy Department      oag@dc.gov
                                                     DOUGLAS PHARMACEUTICALS
Top 30                                               AMERICA LIMITED                         Kent Durbin                     kentd@douglas.co.nz
                                                     Douglas Pharmaceuticals America
Committee of Unsecured Creditors                     Ltd.                                    Kent Durbin                     kentd@douglas.co.nz
Counsel to Catalent Pharma Solutions LLC             Duane Morris LLP                        Keri L. Wintle, Esq.            KLWintle@duanemorris.com
Counsel to Catalent Pharma Solutions LLC             Duane Morris LLP                        Sommer L. Ross, Esq.            SLRoss@duanemorris.com
Top 30                                               EAGLE PHARMACY LLC                      Stacy Huss                      shuss@eaglesfp.com
                                                     Eckert Seamans Cherin & Mellott,
Counsel to DXC Technology Services, LLC              LLC                                     Christopher L. Perkins          cperkins@eckertseamans.com
                                                     Eckert Seamans Cherin & Mellott,
Counsel for Douglas Pharmaceuticals, Ltd             LLC                                     Gary M. Schildhorn, Esq.        gschildhorn@eckertseamans.com
                                                     Eckert Seamans Cherin & Mellott,
Counsel for Douglas Pharmaceuticals, Ltd             LLC                                     Tara L. Lattomus, Esq.          tlattomus@eckertseamans.com
Counsel to Gabelli & Co. Investment Advisors, Inc.
and Gabelli Funds, LLC                               Entwistle & Cappucci LLP                Attn Andrew Entwistle           aentwistle@entwistle-law.com
Counsel to Gabelli & Co. Investment Advisors, Inc.
and Gabelli Funds, LLC                               Entwistle & Cappucci LLP                Attn Joshua K. Porter           jporter@entwistle-law.com
                                                                                             Jason Parrish; Lynn             JMParrish@express-scripts.com;
Top 30                                               EXPRESS SCRIPTS INC                     Fernandez                       Lynn.Fernandez@econdisc.net
Counsel to Gabelli & Co. Investment Advisors, Inc.                                           Attn Brian E. Farnan, Michael   bfarnan@farnanlaw.com;
and Gabelli Funds, LLC                               Farnan LLP                              J. Farnan                       mfarnan@farnanlaw.com
Top 30                                               FRESENIUS KABI USA, LLC                 Jack C. Silhavy                 Jack.Silhavy@fresenius-kabi.com
Committee of Unsecured Creditors                     Gabelli Funds, LLC                      David M. Goldman, Esq.          dgoldman@gabelli.com
Top 30                                               GDL INTERNATIONAL                       Marcy Enneking                  marcy@gdlinternational.com

GA AG Office                                         Georgia Attorney General                Attn Bankruptcy Department      Agcarr@law.ga.gov
Counsel to the Ad Hoc Term Lender Group under                                                Attn Scott J. Greenberg,        sgreenberg@gibsondunn.com;
their Prepetition Term Loan Facility, Term DIP                                               Steven A. Domanowski,           sdomanowski@gibsondunn.com;
Lenders, and Stalking Horse Bidder                   Gibson, Dunn & Crutcher LLP             Jeremy D. Evans                 jevans@gibsondunn.com




         In re: Akorn, Inc., et al.
         Case No.: 20-11177                                                  Page 1 of 3
                                      Case 20-11177-KBO             Doc 227           Filed 06/23/20           Page 4 of 10
                                                                           Exhibit A
                                                                    Core/2002 Service List
                                                                   Served via Electronic Mail



                    Description                               Creditor Name                  Creditor Notice Name                         Email

HI AG Office                                        Hawaii Attorney General               Attn Bankruptcy Department   hawaiiag@hawaii.gov
                                                    HEALTH TRUST PURCHASING                                            Thomas.little@healthtrustpg.com;
Top 30                                              GROUP                                 Chris Little                 hpgsvc@healthtrustpg.com
Counsel to Thermo Fisher Scientific                 Hiller Law, LLC                       Adam Hiller                  ahiller@adamhillerlaw.com

Top 30                                              HUMANA PHARMACY SOLUTIONS Mike Vezza                               MVezza@humana.com
IRS                                                 Internal Revenue Service  Attn Susanne Larson                      SBSE.Insolvency.Balt@irs.gov

IA AG Office                                        Iowa Attorney General                 Attn Bankruptcy Department   IDR.Bankruptcy@ag.iowa.gov
Counsel to Eric Hestrup, et al., and the Putative                                                                      ack@kellerlenkner.com;
Classes                                             Keller Lenkner LLC                    Ashley Keller, Seth Meyer    sam@kellerlenkner.com
Top 30                                              LABORATOIRE UNITHER                   Eric Goupil                  eric.goupil@unither-pharma.com
Top 30                                              LEADIANT BIOSCIENCES INC              Michael Minarich             michael.minarich@leadiant.com

LA AG Office                                        Louisiana Attorney General            Attn Bankruptcy Department   Executive@ag.louisiana.gov

Counsel to AQR Funds - AQR Multi-Strategy
Alternative Fund, AQR Absolute Return Master
Account L.P., AQR DELTA Sapphire Fund, L.P.,
AQR DELTA XN Master Account, L.P., AQR Funds;
AQR Diversified Arbitrage Fund, CNH Master
Account, L.P., LUMYNA ; AQR Global Relative
Value UCITS Fund, AQR DELTA Master Account,
L.P., AQR Global Alternative Premia Master
Account, L.P., Magnetar Constellation Fund II-PRA
LP, Magnetar Systematic Multi-Strategy Master
Fund Ltd, Magnetar PRA Master Fund Ltd,
Magnetar MSW Master Fund Ltd, MProved
Systematic Merger Arbitrage Fund, MProved
Systematic Multi-Strategy Fund, AMX Master –
Magnetar – Passive Risk Arbitrage, Blackstone
Alternative Multi-Strategy Sub Fund IV LLC,
Blackstone Diversified Multi-Strategy Fund, Manikay
Master Fund, LP, Manikay Merger Fund, LP, Twin                                            Lawrence M. Rolnick, Esq.,   lrolnick@lowenstein.com;
Master Fund, Ltd., Twin Opportunities Fund, LP,                                           Michael J. Hampson, Esq.,    mhampson@lowenstein.com;
and Twin Securities, Inc.                           Lowenstein Sandler LLP                Wojciech F. Jung, Esq.       wjung@lowenstein.com

MD AG Office                                        Maryland Attorney General             Attn Bankruptcy Department   oag@oag.state.md.us

MA AG Office                                        Massachusetts Attorney General        Attn Bankruptcy Department   ago@state.ma.us
Committee of Unsecured Creditors                    McKesson Corporation                  Ben Carlsen, Esq.            ben.carlsen@mckesson.com
Top 30                                              MCKESSON CORPORATION                  John Pulido Johnson          John.Johnson3@McKesson.com

MI AG Office                                        Michigan Attorney General             Attn Bankruptcy Department   miag@michigan.gov

MO AG Office                                        Missouri Attorney General             Attn Bankruptcy Department   attorney.general@ago.mo.gov
Counsel to Eric Hestrup, et al., and the Putative
Classes                                             Morgan & Morgan                       James Young                  jyoung@forthepeople.com
Counsel to Eric Hestrup, et al., and the Putative
Classes                                             Morgan & Morgan                       Juan R. Martinez             juanmartinez@forthepeople.com
                                                                                                                       pmdjr@morrisdickson.com;
Top 30                                              MORRIS & DICKSON CO LTD               Paul Dickson                 info@morrisdickson.com

NE AG Office                                        Nebraska Attorney General             Attn Bankruptcy Department   ago.info.help@nebraska.gov

NV AG Office                                        Nevada Attorney General               Attn Bankruptcy Department   AgInfo@ag.nv.gov

NH AG Office                                        New Hampshire Attorney General        Attn Bankruptcy Department   attorneygeneral@doj.nh.gov

NC AG Office                                        North Carolina Attorney General       Attn Bankruptcy Department   dlennon@ncdoj.gov

ND AG Office                                        North Dakota Attorney General         Attn Bankruptcy Department   ndag@nd.gov
Top 30                                              NSF HEALTH SCIENCES LLC               Maxine Fritz                 Mfritz@nsf.org; nsfbilling@nsf.org



         In re: Akorn, Inc., et al.
         Case No.: 20-11177                                                 Page 2 of 3
                                      Case 20-11177-KBO              Doc 227          Filed 06/23/20           Page 5 of 10
                                                                            Exhibit A
                                                                     Core/2002 Service List
                                                                    Served via Electronic Mail



                      Description                               Creditor Name                Creditor Notice Name                           Email
                                                    Office of the United States Trustee
US Trustee for District of DE                       Delaware                              Jane Leamy                       jane.leamy@usdoj.com
Top 30                                              OPTISOURCE LLC                        Matt Adams                       optisource.matt@gmail.com
Top 30                                              OPTUMRX INC                           Kent Rogers                      KENT.ROGERS@OPTUM.COM

OR AG Office                                        Oregon Attorney General               Attn Bankruptcy Department       Fred.Boss@doj.state.or.us
                                                    Paul, Weiss, Rifkind, Wharton &
Counsel for Fresenius Kabi AG                       Garrison LLP                          Claudia R. Tobler, Esq           ctobler@paulweiss.com
                                                    Paul, Weiss, Rifkind, Wharton &       Lewis R. Clayton, Esq., Kelley   lclayton@paulweiss.com;
Counsel for Fresenius Kabi AG                       Garrison LLP                          A. Cornish, Esq.                 kcornish@paulweiss.com
Top 30                                              PD SUB LLC                            Brian Scanlan                    bscanlan@particledynamics.com
                                                                                          L. Katherine Good, Aaron H.      kgood@potteranderson.com;
Counsel for Fresenius Kabi AG                       Potter Anderson & Corroon LLP         Stulman                          astulman@potteranderson.com
Committee of Unsecured Creditors                    Rising Pharma Holdings, Inc.          Dipesh Patel                     dpatel@risingpharma.com
Counsel to Quantic Group, Ltd.                      Saiber LLC                            John M. August                   JAugust@saiber.com
Top 30                                              Santen Pharmaceutical Co Ltd          Ken Araki                        ken.araki@santen.com
                                                                                          G Jeffrey Boujoukos Regional
SEC Regional Office                                 Securities & Exchange Commission      Director                         philadelphia@sec.gov

SEC Headquarters                                    Securities & Exchange Commission Secretary of the Treasury     SECBankruptcy-OGC-ADO@SEC.GOV
                                                    Securities & Exchange Commission
SEC Regional Office                                 NY Office                        Marc Berger Regional Director bankruptcynoticeschr@sec.gov
Counsel for DP West Lake at Conway, LLC             Singer & Levick, P.C.            Michelle E. Shriro, Esq.      mshriro@singerlevick.com

SD AG Office                                        South Dakota Attorney General         Attn Bankruptcy Department       atghelp@state.sd.us
Counsel to Eric Hestrup, et al., and the Putative                                         Joseph H. Huston, Jr., David     jhh@stevenslee.com;
Classes                                             Stevens & Lee, P.C.                   W. Giattino                      dwg@stevenslee.com
Counsel to Eric Hestrup, et al., and the Putative                                         Nicholas F. Kajon,
Classes                                             Stevens & Lee, P.C.                   Constantine D. Pourakis          nfk@stevenslee.com; cp@stevenslee.com
Top 30                                              TARGET CORPORATION                    Becky Fait                       Becky.Fait@target.com
                                                                                          Frederick B. Rosner, Jason A.    rosner@teamrosner.com;
Counsel to Quantic Group, Ltd.                      The Rosner Law Group LLC              Gibson                           gibson@teamrosner.com
Top 30                                              Thermo Fisher Scientific              Isabelle Lafosse                 isabelle.lafosse@thermofisher.com
                                                                                          Sloane B. O’Donnell, Jordan      sodonnell@tuckerlaw.com;
Counsel to Thermo Fisher Scientific                 Tucker Arensberg                      S. Blask                         jblask@tuckerlaw.com
                                                                                          David C. Weiss c/o Ellen
US Attorneys Office                                 US Attorney for Delaware              Slights                          usade.ecfbankruptcy@usdoj.gov

UT AG Office                                        Utah Attorney General                 Attn Bankruptcy Department       uag@utah.gov

VT AG Office                                        Vermont Attorney General              Attn Bankruptcy Department       ago.info@vermont.gov

VA AG Office                                        Virginia Attorney General             Attn Bankruptcy Department       mailoag@oag.state.va.us
Top 30                                              Vizient Inc                           Gloria Sumler                    gloria.sumler@vizientinc.com
Committee of Unsecured Creditors                    Walgreen Co.                          Darin Osmond, Esq.               darin.osmond@walgreens.com
Top 30                                              WALGREENS                             Zachary Mikulak                  zachary.mikulak@walgreens.com
Top 30                                              WALMART                               Dick Derks                       DDerks@walmart.com

WA AG Office                                        Washington Attorney General           Attn Bankruptcy Department       emailago@atg.wa.gov

WV AG Office                                        West Virginia Attorney General        Attn Bankruptcy Department       consumer@wvago.gov
Counsel to the Prepetition Term Loan Agent and      Wilmer Cutler Pickering Hale and
DIP Agent                                           Dorr LLP                              Attn Andrew Goldman              andrew.goldman@wilmerhale.com
Counsel to the Prepetition Term Loan Agent and      Wilmer Cutler Pickering Hale and
DIP Agent                                           Dorr LLP                              Benjamin W. Loveland, Esq.       benjamin.loveland@wilmerhale.com
Successor Administrative Agent under the Term       Wilmington Savings Fund Society,
Loan Credit Agreement (the "Term Loan Agent")       FSB                                   Attn Geoffrey J. Lewis           glewis@wsfsbank.com

WI AG Office                                        Wisconsin Attorney General            Attn Bankruptcy Department       radkeke@doj.state.wi.us

WY AG Office                                        Wyoming Attorney General              Attn Bankruptcy Department judy.mitchell@wyo.gov
                                                                                          Robert S. Brady, Esq., Robert
Counsel to the Prepetition Term Loan Agent and      Young Conaway Stargatt & Taylor,      F. Poppiti, Jr., Esq., Allison S. rbrady@ycst.com; rpoppiti@ycst.com;
DIP Agent and Ad Hoc Term Lender Group              LLP                                   Mielke, Esq.                      amielke@ycst.com



         In re: Akorn, Inc., et al.
         Case No.: 20-11177                                                 Page 3 of 3
Case 20-11177-KBO   Doc 227   Filed 06/23/20   Page 6 of 10




                    Exhibit B
                                                      Case 20-11177-KBO                          Doc 227          Filed 06/23/20                  Page 7 of 10
                                                                                                         Exhibit B
                                                                                                   Core/2002 Service List
                                                                                                 Served via First Class Mail




                     Description                      CreditorName                      CreditorNoticeName                 Address1                       Address2              City        State     Zip         Country
AL AG Office                               Alabama Attorney General                Attn Bankruptcy Department      501 Washington Ave               PO Box 300152          Montgomery      AL     36104-0152
                                                                                                                   1031 West 4th Avenue, Suite
AK AG Office                               Alaska Attorney General                 Attn Bankruptcy Department      200                                                     Anchorage       AK     99501-1994
                                                                                   Kyle Templeton; Gabrielle
Top 30                                     AMAZON.COM SERVICES INC                 Lewnes                          410 Terry Ave N                                         Seattle         WA     98109
                                           AMERISOURCEBERGEN GLOBAL
Top 30                                     SERVICES                                Heather Odenwelder              1300 Morris Drive                                       Chesterbrook    PA     19087
                                                                                                                   Organichem Corp 21
Top 30                                     AMRI RENSSELAER INC                     Steve Lichter                   Corporate Circle                                        Albany          NY     12203
AZ AG Office                               Arizona Attorney General                Attn Bankruptcy Department      2005 N Central Ave                                      Phoenix         AZ     85004-2926
                                           Arizona Attorney General's Office -
AZ AG Office                               CSS                                     Attn Bankruptcy Department      PO Box 6123                      MD 7611                Phoenix         AZ     85005-6123
AR AG Office                               Arkansas Attorney General               Attn Bankruptcy Department      323 Center St. Ste 200                                  Little Rock     AR     72201-2610

Top 30                                     BERLIN PACKAGING LLC                    Andrew Berlin                   525 West Monroe, 14th Floor                             Chicago         IL     60661
CA AG Office                               California Attorney General             Attn Bankruptcy Department      1300 I St., Ste. 1740                                   Sacramento      CA     95814-2919
Top 30                                     CARDINAL HEALTH                         Kelli Jones                     7000 Cardinal Place                                     Dublin          OH     43017
Top 30                                     CATALENT PHARMA SOLUTIONS               Shaun Tooker                    14 Schoolhouse Road                                     Somerset        NJ     08873
                                           CLARUSONE SOURCING SERVICES
Top 30                                     LLP                                     Sarah O Larson                  6 St Andrew Street                                      London                 EC4A 3AE     United Kingdom
                                                                                                                   Ralph L Carr Colorado Judicial
CO AG Office                               Colorado Attorney General               Attn Bankruptcy Department      Building                       1300 Broadway, 10th Fl   Denver          CO     80203
CT AG Office                               Connecticut Attorney General            Attn Bankruptcy Department      55 Elm St.                                              Hartford        CT     06106
Top 30                                     CVS Health Corporation                  Scott Griffin                   Attn MC 1110                   One CVS Drive            Woonsocket      RI     02895
DE AG Office                               Delaware Attorney General               Kathy Jennings                  Carvel State Office Building   820 N French St          Wilmington      DE     19801
DE DOJ                                     Delaware Dept of Justice                Attn Bankruptcy Dept            820 N French St 6th Fl                                  Wilmington      DE     19801
                                                                                   Division of Corporations
DE Secretary of State                      Delaware Secretary of State             Franchise Tax                   401 Federal Street               PO Box 898             Dover           DE     19903
                                                                                                                   820 Silver Lake Blvd., Suite
DE State Treasury                          Delaware State Treasury                                                 100                                                      Dover          DE     19904
                                           DEPARTMENT OF VETERANS                                                                                   One Block North of 22nd
Top 30                                     AFFAIRS                                 Erik Boehmke                    P.O. Box 76, 1st Avenue          Street                  Hines          IL     60141
                                                                                                                   441 4th Street NW Suite
DC AG Office                               District of Columbia Attorney General   Attn Bankruptcy Department      1100S                                                   Washington      DC     20001
                                           DOUGLAS PHARMACEUTICALS
Top 30                                     AMERICA LIMITED                         Kent Durbin                     1 Central Park Drive             Lincoln                Auckland               0610         New Zealand

Committee of Unsecured Creditors           Douglas Pharmaceuticals America Ltd. Kent Durbin                        Te Pai Place                                            Henderson                           New Zealand
DEA Philadelphia Division                  Drug Enforcement Agency                                                 600 Arch St Rm 10224             Wm J Green Fed Bldg    Philadelphia    PA     19106
Counsel to Catalent Pharma Solutions LLC   Duane Morris LLP                     Keri L. Wintle, Esq.               100 High Street, Suite 2400                             Boston          MA     02110-1724
                                                                                                                   350 EAGLES LANDING
Top 30                                     EAGLE PHARMACY LLC                      Stacy Huss                      DRIVE                                                   LAKELAND        FL     33810
                                                                                                                   919 East Main Street, Suite
Counsel to DXC Technology Services, LLC    Eckert Seamans Cherin & Mellott, LLC Christopher L. Perkins             1300                                                    Richmond        VA     23219

Counsel for Douglas Pharmaceuticals, Ltd   Eckert Seamans Cherin & Mellott, LLC Gary M. Schildhorn, Esq.           Two Liberty Place, 22nd Floor 50 South 16th Street      Philadelphia    PA     19102

Top 30                                     EXPRESS SCRIPTS INC                     Jason Parrish; Lynn Fernandez One Express Way                                           St Louis        MO     63121
FL AG Office                               Florida Attorney General                Attn Bankruptcy Department    The Capitol PL-01                                         Tallahassee     FL     32399-1050
FDA                                        Food and Drug Administration                                          10903 New Hampshire Ave                                   Silver Spring   MD     20993-0002



         In re: Akorn, Inc., et al.
         Case No.: 20-11177                                                                             Page 1 of 4
                                                                Case 20-11177-KBO                   Doc 227          Filed 06/23/20                Page 8 of 10
                                                                                                            Exhibit B
                                                                                                      Core/2002 Service List
                                                                                                    Served via First Class Mail




                     Description                                CreditorName              CreditorNoticeName                    Address1                      Address2                 City         State       Zip         Country
Top 30                                              FRESENIUS KABI USA, LLC          Jack C. Silhavy                  Three Corporate Drive                                      Lake Zurich      IL        60047
Committee of Unsecured Creditors                    Gabelli Funds, LLC               David M. Goldman, Esq.           One Corporate Center                                       Rye              NY        10580
Top 30                                              GDL INTERNATIONAL                Marcy Enneking                   3715 Beck Rd                                               St Joseph        MO        64506
GA AG Office                                        Georgia Attorney General         Attn Bankruptcy Department       40 Capital Square, SW                                      Atlanta          GA        30334-1300
Counsel to the Ad Hoc Term Lender Group under                                        Attn Scott J. Greenberg,
their Prepetition Term Loan Facility, Term DIP                                       Steven A. Domanowski,
Lenders, and Stalking Horse Bidder                  Gibson, Dunn & Crutcher LLP      Jeremy D. Evans                  200 Park Avenue                                            New York         NY        10166
HI AG Office                                        Hawaii Attorney General          Attn Bankruptcy Department       425 Queen Street                                           Honolulu         HI        96813
                                                    HEALTH TRUST PURCHASING                                           1100 Dr Martin L King JR Blvd
Top 30                                              GROUP                            Chris Little                     Ste 1100                                                   Nashville        TN        37203
                                                                                                                      500 WEST MAIN STREET
Top 30                                              HUMANA PHARMACY SOLUTIONS        Mike Vezza                       7TH FLOOR                                                  LOUISVILLE       KY        40202
                                                                                                                      700 W. Jefferson Street Suite
ID AG Office                                        Idaho Attorney General           Attn Bankruptcy Department       210                           PO Box 83720                 Boise            ID        83720-0010
IL AG Office                                        Illinois Attorney General        Attn Bankruptcy Department       James R. Thompson Ctr         100 W. Randolph St.          Chicago          IL        60601
                                                                                                                                                    302 West Washington
IN AG Office                                        Indiana Attorney General         Attn Bankruptcy Department       Indiana Govt Center South     St 5th Fl                    Indianapolis     IN        46204
IRS                                                 Internal Revenue Service         Attn Susanne Larson              31 Hopkins Plz Rm 1150                                     Baltimore        MD        21201
                                                                                     Centralized Insolvency
IRS                                                 Internal Revenue Service         Operation                        PO Box 7346                                                Philadelphia     PA        19101-7346
IA AG Office                                        Iowa Attorney General            Attn Bankruptcy Department       Hoover State Office Bldg         1305 E. Walnut Street     Des Moines       IA        50319
KS AG Office                                        Kansas Attorney General          Attn Bankruptcy Department       120 SW 10th Ave., 2nd Fl                                   Topeka           KS        66612-1597
Counsel to Eric Hestrup, et al., and the Putative                                                                     150 North Riverside Plaza,
Classes                                             Keller Lenkner LLC               Ashley Keller, Seth Meyer        Suite 4270                                                 Chicago          IL        60606
                                                                                                                                                       Capitol Building, Suite
KY AG Office                                        Kentucky Attorney General        Attn Bankruptcy Department       700 Capitol Avenue               118                       Frankfort        KY        40601-3449
                                                                                                                      Groupe Unither Espace            151 Rue Andre
Top 30                                              LABORATOIRE UNITHER              Eric Goupil                      Industriel Nord                  Durouchez                 Amiens                     80 80080     France
                                                                                                                      800 South Frederick Avenue
Top 30                                              LEADIANT BIOSCIENCES INC         Michael Minarich                 Suite 300                                                  Gaithersburg     MD        20877
LA AG Office                                        Louisiana Attorney General       Attn Bankruptcy Department       1885 North Third Street                                    Baton Rouge      LA        70802
ME AG Office                                        Maine Attorney General           Attn Bankruptcy Department       6 State House Station                                      Augusta          ME        04333
MD AG Office                                        Maryland Attorney General        Attn Bankruptcy Department       200 St. Paul Place                                         Baltimore        MD        21202-2202
MA AG Office                                        Massachusetts Attorney General   Attn Bankruptcy Department       One Ashburton Place                                        Boston           MA        02108-1518
Committee of Unsecured Creditors                    McKesson Corporation             Ben Carlsen, Esq.                1564 Northeast Expressway                                  Atlanta          GA        30329
Top 30                                              MCKESSON CORPORATION             John Pulido Johnson              6535 N. State Highway 161                                  Irving           TX        75039
MI AG Office                                        Michigan Attorney General        Attn Bankruptcy Department       525 W. Ottawa St.                P.O. Box 30212            Lansing          MI        48909

MN AG Office                                        Minnesota Attorney General       Attn Bankruptcy Department       445 Minnesota St Suite 1400                                St Paul          MN        55101-2131
MS AG Office                                        Mississippi Attorney General     Attn Bankruptcy Department       Walter Sillers Building          550 High St Ste 1200      Jackson          MS        39201
MO AG Office                                        Missouri Attorney General        Attn Bankruptcy Department       Supreme Court Bldg               207 W. High St.           Jefferson City   MO        65101
MT AG Office                                        Montana Attorney General         Attn Bankruptcy Department       Justice Bldg                     215 N. Sanders 3rd Fl     Helena           MT        59620-1401
Counsel to Eric Hestrup, et al., and the Putative                                                                     76 South Laura Street, Suite
Classes                                             Morgan & Morgan                  James Young                      1100                                                       Jacksonville     FL        32202
Counsel to Eric Hestrup, et al., and the Putative                                                                     201 North Franklin Street, 7th
Classes                                             Morgan & Morgan                  Juan R. Martinez                 Floor                                                      Tampa            FL        33602
Top 30                                              MORRIS & DICKSON CO LTD          Paul Dickson                     10301 Highway 1 South                                      Shreveport       LA        71115
NE AG Office                                        Nebraska Attorney General        Attn Bankruptcy Department       2115 State Capitol               P.O. Box 98920            Lincoln          NE        68509
NV AG Office                                        Nevada Attorney General          Attn Bankruptcy Department       Old Supreme Ct. Bldg.            100 N. Carson St          Carson City      NV        89701
NH AG Office                                        New Hampshire Attorney General   Attn Bankruptcy Department       33 Capitol St.                                             Concord          NH        03301



         In re: Akorn, Inc., et al.
         Case No.: 20-11177                                                                                Page 2 of 4
                                                                 Case 20-11177-KBO                       Doc 227          Filed 06/23/20                Page 9 of 10
                                                                                                                 Exhibit B
                                                                                                           Core/2002 Service List
                                                                                                         Served via First Class Mail




                      Description                                CreditorName                 CreditorNoticeName                     Address1                      Address2               City         State       Zip        Country
                                                                                                                           Richard J. Hughes Justice       25 Market St PO Box
NJ AG Office                                        New Jersey Attorney General           Attn Bankruptcy Department       Complex                         080                       Trenton          NJ       08625-0080
NM AG Office                                        New Mexico Attorney General           Attn Bankruptcy Department       408 Galisteo St                 Villagra Building         Santa Fe         NM       87501

NY AG Office                                        New York Attorney General             Attn Bankruptcy Department       Office of the Attorney General The Capitol, 2nd Fl.       Albany           NY       12224-0341
NC AG Office                                        North Carolina Attorney General       Attn Bankruptcy Department       9001 Mail Service Center                                  Raleigh          NC       27699-9001
ND AG Office                                        North Dakota Attorney General         Attn Bankruptcy Department       600 E. Boulevard Ave.          Dept 125                   Bismarck         ND       58505-0040
                                                                                                                           2001 PENNSYLVANIA                                         WASHINGTO
Top 30                                              NSF HEALTH SCIENCES LLC               Maxine Fritz                     AVENUE STE 950                                            N                DC       20006
                                                    Office of the United States Trustee
US Trustee for District of DE                       Delaware                              Jane Leamy                       844 King St Ste 2207            Lockbox 35                Wilmington       DE       19899-0035
OH AG Office                                        Ohio Attorney General                 Attn Bankruptcy Department       30 E. Broad St. 14th Fl                                   Columbus         OH       43215-0410

OK AG Office                                        Oklahoma Attorney General             Attn Bankruptcy Department       313 NE 21st St                                            Oklahoma City    OK       73105
Top 30                                              OPTISOURCE LLC                        Matt Adams                       7500 Flying Cloud Dr                                      Eden Prairie     MN       55344
Top 30                                              OPTUMRX INC                           Kent Rogers                      2858 Loker Ave E Ste 100                                  Carlsbad         CA       92010
OR AG Office                                        Oregon Attorney General               Attn Bankruptcy Department       1162 Court St. NE                                         Salem            OR       97301-4096
                                                    Paul, Weiss, Rifkind, Wharton &
Counsel for Fresenius Kabi AG                       Garrison LLP                          Claudia R. Tobler, Esq         2001 K Street, NW                                           Washington       DC       20006
                                                    Paul, Weiss, Rifkind, Wharton &       Lewis R. Clayton, Esq., Kelley
Counsel for Fresenius Kabi AG                       Garrison LLP                          A. Cornish, Esq.               1285 Avenue of the Americas                                 New York         NY       10019
Top 30                                              PD SUB LLC                            Brian Scanlan                  2629 S Hanley Rd                                            St Louis         MO       63144

PA AG Office                                        Pennsylvania Attorney General         Attn Bankruptcy Department       16th Floor, Strawberry Square                             Harrisburg       PA       17120
PR AG Office                                        Puerto Rico Attorney General                                           PO Box 902192                                             San Juan         PR       00902-0192
RI AG Office                                        Rhode Island Attorney General         Attn Bankruptcy Department       150 S. Main St.                                           Providence       RI       02903
                                                                                                                           2 Tower Center Blvd., Suite
Committee of Unsecured Creditors                    Rising Pharma Holdings, Inc.          Dipesh Patel                     1401                                                      East Brunswick NJ         08816
                                                                                                                           18 Columbia Turnpike, Suite
Counsel to Quantic Group, Ltd.                      Saiber LLC                            John M. August                   200                                                       Florham Park     NJ       07932
                                                                                                                                                           Kta-Ku Grand Front
Top 30                                              Santen Pharmaceutical Co Ltd          Ken Araki                        4-20, Ofukacho                  Osaka Tower A             Osaka                     JP 530-8552 Japan
                                                                                          G Jeffrey Boujoukos Regional
SEC Regional Office                                 Securities & Exchange Commission      Director                         1617 JFK Boulevard Ste 520                                Philadelphia     PA       19103
SEC Headquarters                                    Securities & Exchange Commission      Secretary of the Treasury        100 F St NE                                               Washington       DC       20549
                                                                                                                           Rembert C. Dennis Office      1000 Assembly St Room
SC AG Office                                        South Carolina Attorney General       Attn Bankruptcy Department       Bldg.                         519                         Columbia         SC       29201
SD AG Office                                        South Dakota Attorney General         Attn Bankruptcy Department       1302 East Highway 14          Suite 1                     Pierre           SD       57501-8501
Counsel to Eric Hestrup, et al., and the Putative                                         Joseph H. Huston, Jr., David     919 North Market Street, 13th
Classes                                             Stevens & Lee, P.C.                   W. Giattino                      Floor                                                     Wilmington       DE       19801
Top 30                                              TARGET CORPORATION                    Becky Fait                       1000 Nicollet Mall                                        Minneapolis      MN       55403
TN AG Office                                        Tennessee Attorney General            Attn Bankruptcy Department       425 5th Avenue North                                      Nashville        TN       37243
TX AG Office                                        Texas Attorney General                Attn Bankruptcy Department       300 W. 15th St                                            Austin           TX       78701
Top 30                                              Thermo Fisher Scientific              Isabelle Lafosse                 168 Third Avenue                                          Waltham          MA       02451
                                                                                          Sloane B. O’Donnell, Jordan S.
Counsel to Thermo Fisher Scientific                 Tucker Arensberg                      Blask                          1500 One PPG Place                                          Pittsburgh       PA       15222
                                                                                          David C. Weiss c/o Ellen
US Attorneys Office                                 US Attorney for Delaware              Slights                        1007 Orange St Ste 700            PO Box 2046               Wilmington       DE       19899-2046
                                                                                                                                                           350 North State Street,
UT AG Office                                        Utah Attorney General                 Attn Bankruptcy Department       Utah State Capitol Complex      Suite 230                 Salt Lake City   UT       84114-2320



         In re: Akorn, Inc., et al.
         Case No.: 20-11177                                                                                     Page 3 of 4
                                                         Case 20-11177-KBO                    Doc 227           Filed 06/23/20                 Page 10 of 10
                                                                                                       Exhibit B
                                                                                                 Core/2002 Service List
                                                                                               Served via First Class Mail




                    Description                              CreditorName               CreditorNoticeName                  Address1                    Address2                City      State     Zip      Country
VT AG Office                                    Vermont Attorney General           Attn Bankruptcy Department     109 State St.                                            Montpelier    VT     05609-1001
VA AG Office                                    Virginia Attorney General          Attn Bankruptcy Department     202 North Ninth St                                       Richmond      VA     23219
                                                                                                                  290 East John Carpenter
Top 30                                          Vizient Inc                        Gloria Sumler                  Freeway                                                  Irving        TX     75062
Committee of Unsecured Creditors                Walgreen Co.                       Darin Osmond, Esq.             104 Wilmot Rd, 4th Floor       MS 144P                   Deerfield     IL     60015
Top 30                                          WALGREENS                          Zachary Mikulak                108 Wilmot Rd                                            Deerfield     IL     60015
Top 30                                          WALMART                            Dick Derks                     702 Southwest 8th St                                     Bentonville   AR     72716
WA AG Office                                    Washington Attorney General        Attn Bankruptcy Department     1125 Washington St SE        PO Box 40100                Olympia       WA     98504-0100
                                                                                                                                               1900 Kanawha Blvd.,
WV AG Office                                    West Virginia Attorney General     Attn Bankruptcy Department     State Capitol Bldg 1 Rm E-26 East                        Charleston    WV     25305
Successor Administrative Agent under the Term   Wilmington Savings Fund Society,
Loan Credit Agreement (the "Term Loan Agent")   FSB                                Attn Geoffrey J. Lewis         500 Delaware Avenue                                      Wilmington    DE     19801

WI AG Office                                    Wisconsin Attorney General         Attn Bankruptcy Department     Wisconsin Dept. of Justice     114 East, State Capitol   Madison       WI     53707-7857
WY AG Office                                    Wyoming Attorney General           Attn Bankruptcy Department     2320 Capitol Avenue            Kendrick Building         Cheyenne      WY     82002




        In re: Akorn, Inc., et al.
        Case No.: 20-11177                                                                              Page 4 of 4
